Citation Nr: 9926624	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for heart 
disease, to include as secondary to service-connected schizo-
affective disorder, or as a residual of mustard and/or nerve 
gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 until 
January 1966.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1997 of the Louisville, Kentucky Regional 
Office (RO) which denied service connection for heart disease 
secondary to service-connected psychiatric disability.


REMAND

The record reflects that service connection for heart disease 
secondary to service-connected psychiatric disability, and 
due to in-service exposure to chemicals, to include mustard 
gas, was originally denied in a decision of the Board dated 
in December 1987.  This decision is final.  38 U.S.C.A. 
§ 7104 (West 1991).  Most recently, an unappealed decision in 
October 1993 found that new and material evidence had not 
been received to reopen the claim.

The Board notes that a claim to reopen service connection for 
heart disease secondary to service-connected psychiatric 
disability was received in December 1996.  It appears that 
the RO denied the claim on the merits in its July 1997 rating 
action.  However, in view of the finality of the prior 
decision in this regard, the threshold question presented by 
this appeal is whether new and material evidence has been 
submitted to reopen the previously denied claim.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998); 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Thus, 
the issue on appeal has been recharacterized on the title 
page of this decision, and must be afforded initial 
adjudication by the RO.

Additionally, the record reflects that upon personal hearing 
on appeal in November 1998 before a Member of the Board 
sitting at Louisville, Kentucky, the appellant raised the 
issue of service connection for heart disease as secondary to 
mustard and/or nerve gas exposure.  It is shown that service 
connection for such was also previously denied by Board 
decision in December 1987.  In any event, the Board finds 
that this claim is inextricably intertwined with the issue 
currently on appeal and must be considered in conjunction 
therewith.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Kellar v. Brown, 6 Vet. App. 157 (1994).

As indicated previously, the RO denied entitlement to service 
connection for heart disease secondary to the service-
connected schizo-affective disorder in the July 1997 rating 
decision without considering the preliminary issue of whether 
the appellant had submitted new and material evidence to 
reopen the claim.  The Board thus observes that the relevant 
statutes and regulations regarding new and material evidence 
were not included in the statement of the case.  

Accordingly, it is the Board's opinion that that the case be 
remanded to formally adjudicate the claim of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for heart disease secondary 
to the service-connected schizoaffective disorder and/or due 
to mustard/nerve gas exposure in light of the procedural due 
process considerations noted above.  See 38 U.S.C.A. §§ 5104, 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103(a), 
19.9, 19.25, 19.29, and 19.31 (1998); see also VAOPGCPREC 16-
92 (1992).

1.  The RO should adjudicate the issue of 
whether new and material evidence has 
been received to reopen the claim for 
service connection for the heart disease, 
to include as secondary to service-
connected psychiatric disability or 
exposure to mustard/nerve gas in light of 
the holding set forth in Hodge v. West, 
155 F.3rd 1356, 1363 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  

2.  If any benefit sought on appeal is 
not granted to the satisfaction of the 
appellant, a supplemental statement of 
the case with appropriate regulations 
should be issued to the appellant and his 
representative and they should be 
provided with the appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant unless he is otherwise notified.  
By this REMAND the Board intimates no opinion as to the final 
outcome warranted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


